Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 72-83 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 60/668,404, filed April 4, 2005, is acknowledged. 

Drawings
The drawings filed on July 7, 2020 are acceptable.


Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/616,669, filed June 7, 2019, now US Patent No. 10,705,095, which is a continuation of U.S. application serial number 14/330,619, filed July 14/2014, which is now US Patent No. 9,709,575, which is a continuation of U.S. application serial number 13/242,505, filed September 23, 2011, which is now US Patent No. 8,871,449. 
The disclosure is objected to because of the following informalities: “25oC” and “27oC” in para. [0073] should have been “25ºC” and “27ºC”, respectively. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 72-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
The claims encompass a method of adjusting a VLA-4 antibody therapeutic regimen in a patient who has been administered any VLA-4 binding antibody, the method comprising detecting a level of serum antibody to the VLA-4 binding antibody from two or more biological samples taken at different time points from the patient, and discontinuing the VLA-4 binding antibody therapy when the level of serum antibody to VLA-4 binding antibody is above a predetermined clinically relevant threshold, wherein said threshold level is equal to about 500 ng/ml.
With regard to a representative number of species of VLA-4 binding antibody, the specification exemplifies just natalizumab (aka therapeutic VLA-4 binding antibody).  The incidence of serum antibodies to natalizumab (aka VLA-4 binding antibody) in the patients were examined by bridging enzyme-linked immunosorbent assay (ELISA).  Persistent antibodies to natalizumab positive patient showed loss of efficiency of natalizumab treatment. 
However, the specification does not describe any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with all VLA-4 binding antibodies or structure common to members of the genus, sufficient to show possession of the claimed genus of VLA-4 antibodies encompassed by the claimed method.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.  Further, it is not clear the threshold level equal to about 500 ng/ml of antibody against natalizumab can be generalized to other VLA-4 binding antibody.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al. (J Mol Biol. 2003 Nov 14;334(1): 103-118, Nov 14, 2003; PTO 892), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species of VLA-4 binding antibody provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of VLA-4 binding antibodies encompassed by the claimed method.
Therefore, only a method of adjusting natalizumab therapeutic regimen in a patient who has been administered natalizumab (VLA-4 binding antibody), the method comprising detecting a level of serum antibody to the natalizumab from two or more biological samples taken at different time points from the patient, and discontinuing the natalizumab therapy when the level of serum antibody to the natalizumab is above a predetermined clinically relevant threshold, wherein said threshold level is equal to about 500 ng/ml, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 72-83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,705095.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
The instant claims are drawn to a method of adjusting a VLA-4 antibody therapeutic regimen in a patient who has been administered a VLA-4 binding antibody generically, the method comprising detecting a level of serum antibody to the VLA-4 binding antibody from two or more biological samples taken at different time points from the patient, and discontinuing the VLA-4 binding antibody therapy when the level of serum antibody to VLA-4 binding antibody is above a predetermined clinically relevant threshold, wherein said threshold level is equal to about 500 ng/ml generically, whereas the issued claims are limited to administering natalizumab to a subject and detecting in a first biological sample obtained from the subject at a first time point the presence or absence of at least a threshold level of anti-natalizumab antibody binding activity; and (c) detecting in a second biological sample obtained from the subject at a second time point the presence or absence of at least a threshold level of anti-natalizumab antibody binding activity, wherein the threshold level is equal to the level of anti-natalizumab antibody binding activity present in a reference sample comprising at least 500 ng/ml of serum antibody to natalizumab (species).  Thus, the claims are anticipated by the issued claims. 

Claims 72-83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,709,575.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
The instant claims are drawn to a method of adjusting a VLA-4 antibody therapeutic regimen in a patient who has been administered a VLA-4 binding antibody generically, the method comprising detecting a level of serum antibody to the VLA-4 binding antibody from two or more biological samples taken at different time points from the patient, and discontinuing the VLA-4 binding antibody therapy when the level of serum antibody to VLA-4 binding antibody is above a predetermined clinically relevant threshold, wherein said threshold level is equal to about 500 ng/ml generically, whereas the issued claims are limited to administering natalizumab (species) and detecting serum antibody to natalizumab (species).  Thus, the claims are anticipated by the issued claims. 

Claims 72-83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8-28 of U.S. Patent No. 8871449.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
The instant claims are drawn to a method of adjusting a VLA-4 antibody therapeutic regimen in a patient who has been administered a VLA-4 binding antibody generically, the method comprising detecting a level of serum antibody to the VLA-4 binding antibody from two or more biological samples taken at different time points from the patient, and discontinuing the VLA-4 binding antibody therapy when the level of serum antibody to VLA-4 binding antibody is above a predetermined clinically relevant threshold, wherein said threshold level is equal to about 500 ng/ml generically, whereas the issued claims are limited to administering natalizumab (species) and detecting serum antibody to natalizumab antibody (species).  Thus, the claims anticipate or render one another obvious. 

Claims 72-83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,124,350.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
The instant claims are drawn to a method of adjusting a VLA-4 antibody therapeutic regimen in a patient who has been administered a VLA-4 binding antibody generically, the method comprising detecting a level of serum antibody to the VLA-4 binding antibody from two or more biological samples taken at different time points from the patient, and discontinuing the VLA-4 binding antibody therapy when the level of serum antibody to VLA-4 binding antibody is above a predetermined clinically relevant threshold, wherein said threshold level is equal to about 500 ng/ml generically, whereas the issued claims are limited to administering natalizumab (species) and detecting serum antibody to natalizumab (species).  Thus, the claims anticipate or render one another obvious. 

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644